Opinion oe the Court by
Judge Kobertson :
J. G. Bush, Barnett & Edwards,^ for appellant.
Daioson, H. G. Martin, for appellee.
The appellant held the affirmative and the burden of proving his allegations, so far as denied, devolved on him.
The most material of the allegations show a total want of consideration and an ungenerous advantage taken of inexperience, ignorance and misplaced confidence.
The cross-petition and counter claim depend on the facts stated in answer to the original petition. And those facts, showing imposture and entire want of title, either legal or equitable, are admitted by the appellee’s failure to respond to the allegations specifically, as required by the Code.
There being then no consideration for the compromise, it is not enforcable, and there is an implied obligation to refund the $55 paid by the appellant.
Wherefore, the judgment is reversed and the cause remanded with instructions to dismiss the petition and render judgment on the cross-petition, as sought by it on the counter claim.